UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4096
PETER LLOYD COLEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                           (CR-96-13)

                      Submitted: June 20, 2002

                       Decided: July 11, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Richard L. Derrico, COPENHAVER, ELLETT, CORNELISON &
DERRICO, Roanoke, Virginia, for Appellant. John W. Brownlee,
United States Attorney, Donald R. Wolthuis, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. COLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Peter Lloyd Coley appeals the district court’s order reducing his
sentence to 240 months pursuant to the Government’s Fed. R. Crim.
P. 35(b) motion. Coley’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising one sentencing
issue on appeal but recognizing that Coley waived his appellate rights
in his agreement with the Government. Coley filed a pro se supple-
mental brief asserting the terms of his 1996 plea agreement with the
Government were violated.

    Coley and the Government entered into an agreement prior to the
filing of the Government’s "Conditional Motion Pursuant to Rule
35(b)." Specifically, the parties agreed that Coley’s sentence would be
reduced to 240 months and he would not appeal his sentence. Coley
contends that this agreement denies his Fifth Amendment right to due
process. A sentence that does not violate the law or incorrectly apply
the Sentencing Guidelines cannot be appealed. 18 U.S.C.
§ 3742(a)(1994). This court lacks jurisdiction to review a sentence
properly reduced pursuant to a Rule 35 motion. See United States v.
Hill, 70 F.3d 321 (4th Cir. 1995); United States v. Pridgen, 64 F.3d
147, 150 (4th Cir. 1995).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore dismiss this appeal. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state a copy thereof was served on
the client.
                      UNITED STATES v. COLEY                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                        DISMISSED